Citation Nr: 9919430	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected hallux valgus, 
right, with hallux limitus, metatarsalgia, overriding of the 
second toe and history of fractured first metatarsal.  

3.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected hallux valgus, 
left, with hallux limitus, metatarsalgia, overriding of the 
second toe with hyperkeratosis and history of fractured first 
metatarsal.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to May 
1996 and had an additional period of active duty service of 4 
years, 6 months and 6 days.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision of the RO.  

In April 1998, the Board remanded this matter to the RO for 
further development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is clearly shown to have had bilateral pes 
planus prior to service.  

3.  The veteran's preexisting bilateral pes planus is not 
shown to have undergone an increase in severity beyond its 
natural progression during his period of active duty.  

4.  Since service the veteran's service-connected right foot 
disability is shown to more nearly approximate a level of 
impairment of a severe degree.  

5.  Since service the veteran's service-connected left foot 
disability is shown to more nearly approximate a level of 
impairment of a severe degree.  




CONCLUSION OF LAW

1.  The veteran's preexisting bilateral pes planus is not due 
to disease or injury which was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  

2.  The criteria for an initial evaluation of 30 percent for 
the service-connected right foot disorder have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5284 (1998).  

3.  The criteria for an initial evaluation of 30 percent for 
the service-connected left foot disorder have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5284 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Bilateral pes planus

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

A careful review of the veteran's service medical records 
shows that the veteran was noted to have second degree pes 
planus, not considered to be disabling, at time of enlistment 
in May 1972.  It appears that the veteran was also treated on 
two occasions for his pes planus, specifically in January 
1977 and in December 1984.  

A VA examination conducted in April 1997 confirmed the 
presence of bilateral pes planus; however, subsequent 
examination conducted in May 1998 made no mention of the 
condition.  

The Board finds, based on its review of the evidence of 
record, that there was not a clear increase in the veteran's 
bilateral pes planus during service; as such, it cannot be 
presumed to have been aggravated by service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

As the veteran has presented no competent medical evidence to 
support his lay assertion that the bilateral pes planus was 
aggravated by service, the preponderance of the evidence, in 
the Board's opinion, is against the veteran's claim.  Hence, 
service connection for bilateral pes planus is not warranted.  


II.  Hallux valgus, bilateral

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  


A.  Background

The first medical evidence of record following the veteran's 
discharge from service consists of a VA examination conducted 
in April 1997.  At that time, the veteran reported a history 
of bilateral hallux valgus and bunions that "developed with 
boots."  He was noted to have undergone a bilateral 
bunionectomy and straightening of his great toes in 1983, 
however, the straightening proved to be unsuccessful.  
Physical examination of the feet showed the veteran to have 
vertical surgical scars over both great toes in the region of 
the metatarsophalangeal joint.  No tenderness to palpation or 
swelling was detected.  He was noted to have bilateral hallux 
valgus and some increased prominence to the left 
metatarsophalangeal joint, as well as bilateral pes planus.  
X-ray studies performed in conjunction with the examination 
revealed evidence of old fractures of the first metatarsal, 
bilaterally, with mild hallux valgus deformity.  

In June 1997, the RO granted service connection for bilateral 
hallux valgus and assigned a 10 percent rating, effective on 
June 1, 1996.  The veteran subsequently appealed the initial 
rating on the basis that the assigned rating did not reflect 
the extent of his disability.  

Subsequently, in December 1997, the RO determined that the 
nature of the veteran's condition warranted a separate 
evaluation for each foot.  Hence, separate evaluations for 
hallux valgus, right, and hallux valgus, left, were 
established as 10 percent disabling, effective on June 1, 
1996.  

Following a Board remand, the veteran was afforded a second 
VA examination in May 1998.  At that time, the veteran 
presented with complaints of constant pain involving both 
feet, worse on the left side.  He also expressed concern that 
his pain was becoming increasingly worse.  Examination of the 
left foot revealed evidence of hallux valgus with 
degenerative joint disease causing a hallux limitus.  Range 
of motion of the first metatarsophalangeal was noted to be 
less than 10 degrees of dorsiflexion with motion described as 
being painful.  The veteran was also noted to have pain on 
palpation of the second toe and metatarsal of the left foot 
due to the second toe overriding the hallux valgus deformity.  
Keratosis was detected on the second toe and under the second 
metatarsal.

An examination of the right foot revealed evidence of hallux 
valgus with overriding of the second toe of less severity 
than on the left.  Range of motion of the first 
metatarsophalangeal was also noted to be less than 10 degrees 
with motion described as being painful.  In addition, the 
veteran was noted to have pain involving the second 
metatarsal of the right foot.  

Based on the examination, the following diagnoses were 
rendered:  hallux valgus deformity, bilaterally; 
metatarsalgia, bilaterally; severe overriding of the second 
toe, bilaterally, with hyperkeratosis noted on the left foot; 
and, hallux limitus, bilaterally.  In response to a request 
to describe the effects of the veteran's condition on his 
usual occupation and duties, the examining physician opined 
that it impaired his ability to engage in prolonged standing 
or walking.  

Subsequently, in November 1998, the RO determined that the 
severity of the veteran's condition warranted an evaluation 
in excess of the 10 percent currently assigned for each foot.  
Hence, the RO established separate ratings of 20 percent for 
the service-connected bilateral foot conditions, effective on 
June 1, 1996.  


B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right and left foot 
disabilities are rated as 20 percent disabling under 38 
C.F.R. § 4.71a including Diagnostic Code 5283.  That code 
provides for the assignment of a 20 percent rating for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  A 30 percent rating requires severe 
malunion or nonunion of the tarsal or metatarsal bones.   

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as "the Court") held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the veteran's right and left foot 
disabilities are more appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, as there is absolutely no 
medical evidence establishing that, at any time since 
service, the veteran has suffered from malunion or nonunion 
of the tarsal or metatarsal bones of either foot in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5283.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 20 percent 
rating is warranted for a moderately severe foot injury and a 
30 percent rating for a severe foot injury. 

Given the veteran's complaints of pain, his overall right and 
left foot disabilities are shown to be more than moderately 
disabling.  The Board notes, given the extent and varying 
manifestations of the veteran's hallux valgus, that the VA 
physician who examined the veteran for the May 1998 
examination opined that the condition would effect his usual 
occupation and daily activities by limiting his ability to 
stand or walk for prolonged periods of time.  

The Board must consider the findings of pain pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  The veteran complains of 
constant pain.  Further, at the May 1998 VA examination, he 
was diagnosed as having metatarsalgia, bilaterally.  The 
Board finds that, when considering the veteran's pain and the 
recorded clinical findings, the disability pictures presented 
by his right and left foot disabilities more nearly 
approximate the criteria for a 30 percent rating-severe foot 
disablement.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In 
light of the evidence of record, the Board finds that the 
preponderance of the evidence is for the veteran's claim for 
increase.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  As noted hereinabove, since 
service, the veteran has demonstrated a level of impairment 
of his right and left feet consistent with a 30 percent 
evaluation for severe disablement.  



ORDER

Service connection for bilateral pes planus is denied.

An initial 30 percent rating for the service-connected hallux 
valgus, right, with hallux limitus, metatarsalgia, overriding 
of the second toe and history of fractured first metatarsal 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial 30 percent rating for the service-connected hallux 
valgus, right, with hallux limitus, metatarsalgia, overriding 
of the second toe with hyperkeratosis and history of 
fractured first metatarsal is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

